 

Exhibit 10.1

 

[tex10-1.jpg]

 

Brad Mitchell

101 Colorado St.

Apt. 3007

Austin, TX 78701

 

Appointment Letter Agreement – FTE Networks, Inc. Board of Directors

 

Dear Mr. Mitchell:

 

We are pleased to tell you that the Board of Directors (the "Board") of FTE
Networks, Inc. (the "Company") has elected you to serve as a member of the Board
commencing from February 8, 2016.

 

1.Your Duties:

 

a)You will be expected to attend (either in person or by teleconference) all
regular meetings of the Board, of which we expect to hold approximately four to
six per annum, as well as to attend (either in person or by teleconference), if
feasible, any special meetings of the Board and to sign all written consents if
you deem appropriate. In addition, you will be expected to perform such other
duties as are reasonably contemplated by your holding office as a director of
the Company or which may reasonably be assigned to you by the Board from time to
time, including Committee(s) membership.

 

b)As a director you will at all times act as a fiduciary in the service of the
best interests of the Company. In addition, you agree to (i) provide all
information regarding yourself as the Company requires to satisfy its disclosure
obligations under applicable securities laws; and (ii) timely file with the
Securities and Exchange Commission all reports and schedules required of you in
your personal capacity by virtue of your relationship with the Company (e.g.,
Forms 3, 4 and 5 as contemplated by Section 16(a) of the Securities Exchange Act
of 1934). The Company will provide the necessary forms to you and will assist
you to file the required reports and schedules.

 

c)As you will appreciate, your time commitment will ultimately be a function of
the matters confronting the Company from time to time and matters properly
requiring your attention as a director of the Company.

 

d)You shall comply with all the fiduciary-duty obligations of a director as
imposed by Nevada law. Without limitation, you specifically agree not to, during
the time of your service on the Company's Board, serve as a director of or a
consultant to any of the companies listed on Exhibit A hereto. Subject to your
fiduciary-duty obligations as a director as imposed by Nevada Law, this Letter
does not otherwise restrict you from accepting appointment as a director of any
other company, providing consulting services, becoming employed by or engaging
in any other business or other activity whatsoever.

 

- 1 -

 

 

[tex10-1.jpg]

 

2.Remuneration:

 

a)Annual Options: The Company expects to provide you and other outside
directors, for service on the Board, stock in the form of (i) 2,500 shares of
Series F Preferred Stock and (ii) an annual grant of 5,000 five-year stock
options under the Company's 2016 Stock Plan with an exercise price equal to the
mean average of the closing sale prices of Company common stock for the 10
trading days immediately before the date of grant (or, the date-of-grant closing
sale price of Company common stock on any national securities exchange on which
Company common stock is listed, if it has become so listed), which annual
options would vest in one lump amount immediately upon grant, subject to
continuation of service. Such stock options shall remain exercisable until the
earlier of the scheduled expiration date or 18 months after the cessation of
service, whichever is sooner.

 

b)Cash: You shall receive an annual cash stipend at a rate of $10,000, payable
on the last day of fiscal quarter 4, for your service on the Board.

 

c)Expenses: Subject to you providing the Company with receipts or other evidence
of payment, the Company will pay for or reimburse you for all travelling, hotel
and other expenses reasonably incurred by you in connection with attending and
returning from Board or Committee meetings, or otherwise, in connection with the
Company's business. "Reasonable" air travel expenses assume economy class for
flights under 4 hours and business class for flights over 4 hours.

 

3.Termination of Director Status:

 

a)Your status as a Director may be terminated at any time by the vote of the
stockholders of the Company (including any failure to elect you for an ensuing
term at any annual meeting of stockholders) in accordance with the certificate
of incorporation and bylaws of the Company. Any such termination will not affect
your rights under options that have become vested, subject to the post-service
exercisability period.

 

b)You acknowledge and agree that if the stockholders of the Company terminate
your status as a Director (including any failure to elect you for an ensuing
term at any annual meeting of stockholders), you will have no claim of any kind,
other than indemnity claims, against the Company by reason of the termination.

 

- 2 -

 

 

[tex10-1.jpg]

 

c)You are at liberty to resign from the Board at any time by notice in writing
to the Company.

 

4.What happens after termination of Director Status?

 

a)If your Director status is terminated for any reason or you resign for any
reason:

 

b)The Company may set off any amounts you owe the Company against any amounts
the Company owes to you as a Director at the date of termination except for
amounts the Company is not entitled by law to set off;

 

c)You must return all the Company’s property (including property leased by the
Company) to the Company on termination including all written or machine readable
material, software, computers, credit cards, keys and vehicles; and

 

d)You shall return to the Company all confidential information and documentation
(including any copies thereof) regarding the Company and its affiliates
(including confidential information of third parties entrusted to the Company)
within 5 days following the Company’s request to delete or destroy any
electronic or written information relating to the Company, as shall be requested
by the Company.

 

5.Confidential Information:

 

a)You acknowledge and agree that during your service with the Company, you will
receive confidential information regarding the Company and its affiliates
(including confidential information of third parties entrusted to the Company)
and that you will not disclose any such information to any other party nor use
for your own benefit or for the benefit or for the benefit of any third person
any of the confidential information so obtained at any time during or after the
term of your service with the Company without the Company’s prior written
consent.

 

b)You recognize and affirm that in the event of your breach of any provision of
this Section 5, money damages would be inadequate and the Company and its
subsidiaries would have no adequate remedy at law. Accordingly, you agree that
in the event of a breach or threatened breach by you of the provisions of this
Section 5, the Company, in addition and supplementary to any other rights and
remedies existing in its favor, may apply to any court of law or equity of
competent jurisdiction for specific performance and/or injunctive r other relief
in order to enforce or prevent any violations of the provisions hereof (without
posting a bond or other security).

 

- 3 -

 

 

[tex10-1.jpg]

 

6.Protection:

 

a)During the term of your engagement hereunder, the Company will procure and
maintain directors’ and officers’ liability insurance policies with a minimum of
$2,000,000 Aggregate Limit, and to ensure you are included as an insured
thereunder.

 

b)The Company will enter into a standard and customary Indemnification Agreement
with you on terms reasonably acceptable to you which will provide for (i) your
indemnification by the Company to the fullest extent permitted by law for all
acts and/or omissions directly and/or indirectly related to any services
provided by you to the Company and (ii) a continuing obligation for the payment
of your expenses in the event any action and/or investigation in commenced
regarding any acts/or omissions directly and/or indirectly related to any
services provided to you by the Company, including any action and/or
investigation that begins after your service as a Director has ended.

 

7.Miscellaneous:

 

a)Alterations: This Letter cannot be amended except in writing signed by each
party.

 

b)Entire Agreement: This Letter constitutes the entire agreement between the
parties in connection with its subject matter and supersedes all previous
agreements or understandings between the parties in connection with its subject
matter.

 

c)Further Action: Each party must do, at its own expense, everything reasonably
necessary (including executing documents) to give full effect to the performance
of his/its obligations under this Letter and the transactions contemplated by
it.

 

d)Waiver: A party does not waive a right, power or remedy (or any other right,
power or remedy) if it fails to exercise or delays in exercising the right,
power or remedy. A single or partial exercise of a right, power or remedy does
not prevent another of further exercise of that or another right, power or
remedy. A waiver of a right, power or remedy must be in writing and signed by
the party giving the waiver.

 

e)Relationship: This Letter does not create a relationship of employment, agency
or partnership between parties. Unless the Board adopts a specific resolution so
providing, you do not have authority to bind the Company to any contract or
commitment; and you agree not to purport to do so.

 

- 4 -

 

 

[tex10-1.jpg]

 

f)Governing Law: This Letter shall be governed by and construed in accordance
with the laws of Florida (without giving effect to choice of law principles or
rules thereof that would cause the application to the laws of any jurisdiction
other than Florida).

 

g)Severability: Any provision of this Letter which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdictions.

 

h)Counterparts: This Letter may be executed in counterparts. All executed
counterparts constitute one document.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below.

 

DIRECTOR   FTE NETWORKS, INC.       By:  /s/ Brad Mitchell   By:  /s/ Michael
Palleschi       Brad Mitchell   Michael Palleschi, CEO 101 Colorado St. Apt.
3007   999 Vanderbilt Beach Rd. Austin, TX 78701   Suite 601     Naples, Florida
34108 Date: 02/08/16   Date: 02/08/16

 

- 5 -

 